DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 12/26/2019 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/26/20419, 09/02/2020 & 11/12/2020 .The information disclosed therein was considered


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Regarding claim 10, the limitations in line 3, “the four corner regions”, it is unclear to which of the four corner regions are being cited.  For the purpose of compact prosecution, it will be treated as “the four corner regions of the ball mapping region” of the outside or inside corners of memory device. 
Regarding claim 11, the limitations in line 3 “a corner region”, is unclear if this is a different corner region or a part of the four corner regions. For the purpose of compact prosecution, it will be treated as “any corner”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Youn et al (US20060053353).


	Regarding claim 1, Youn discloses a memory device in which an interface circuit and a semiconductor memory are packaged together(FIG 1; 100 comprising memory 131 and page buffer e.g., interface 132 packed together in 130), the memory device comprising:  5a centrally located region in a ball mapping region of a memory device in which data input/output pins for an operation of the interface circuit and the semiconductor memory are disposed(FIG 1 & 3;[0020-0021 & 0031-0032] 131m 
Regarding claim 2, Youn discloses wherein the test pin region is disposed on opposite sides of the centrally located region (FIG 1 & 3; 132 of where test pins are is opposite (top/ left) of 131)). 
Regarding claim 3, Youn discloses wherein non-connecting pins are 15disposed in each of corner regions of the ball mapping region (FIG 3; [0031-0032] discloses when a select selected e.g., the corners FSA=00 and FSA=11 are not connected pins if the sector are not selected). 
Regarding claim 4, Youn discloses wherein the data input/output pin disposed in the centrally located region are bonded to an outer border through a ball out process (FIG 3; the pins that are connecting from 132 into 131m, they are outer border of 131m). 
Regarding claim 5, Youn discloses wherein the test pins disposed in the test pin region are not bonded to the outer border (FIG 1 & 3; the test pins on page buffer 132 coming from 140 are not bonded to the outer border of 131m). 
Regarding claim 6, Youn discloses a memory device in which an interface circuit and a 46semiconductor memory are packaged together(FIG 1; 100 comprising memory 131 and page buffer e.g., interface 132 packed together in 130 of 100), the memory device comprising: a center region of a ball mapping region of a memory device in which a plurality of data input/output pins for an operation that is not a test 5operation of the interface circuit and the semiconductor memory are disposed(FIG 1 & 3;[0020-0021 & 0031-0032] 131m comprising FSA00-11); and a first test pin region in which a plurality of first test pins for the test operation of the interface circuit are disposed(FIG 3; [0032] test data patterns stored in respective sectors loaded on page buffer 132 at each sectors e.g., pins coming from 140 e.g., selected sectors  of patterns Pattern C Left and right connected to e.g., FSA=00 and FSA=11)., wherein a plurality of second test pins used during the test operation 10of the interface circuit are disposed in the 
Regarding claim 7, Youn discloses wherein the first test pin region is disposed on left and right sides, or upper and lower sides, of the center region(FIG 3; Pattern C Left and Right are disposed all the way left and right side). 
Regarding claim 8, Youn discloses further comprising: a second test pin region in which a plurality of third test pins for the test operation of the semiconductor memory are disposed (FIG 3;[0032] the pins that are connected to FSA=01 and FSA=10 note, not the pins at the 132 but 131m).
Regarding claim 9, Youn discloses wherein a plurality of non- connecting pins are disposed in each of four corner regions of the ball mapping region(FIG 1 & 3;[0020-0021 & 0031-0032] 131m comprising FSA00-11 and 132 having pattern e.g., ball mapping region)  
Regarding claim 10, Youn discloses wherein a plurality of fourth test 47pins used during the test operation of the interface circuit are disposed in each of the four corner regions (FIG 1& 3; [0031-0032] discloses the pins that are connected to 140 going into 132 e.g.,141-144 to the patterns of 132 ).
Regarding claim 11, Youn discloses wherein the plurality of fourth 5test pins are disposed in a region adjacent to the center region and adjacent to a corner region (FIG 1 & 3; 140 is disposed in a region adjacent of the center region of 130 and to a corner region e.g., Left side of the 100). 
Regarding claim 12, Youn discloses wherein the test operation is a multi-channel test operation of the interface circuit (FIG 3; the test operation having different patterns e.g., A-D from 140 to 132 multi-channel operation of the interface circuit e.g., two ways communications). 
Regarding claim 13, Youn discloses wherein the plurality of data input/output pins disposed in the center region are bonded to an outer border through a ball out process (FIG 3; the pins that are connecting from 132 into 131m, are outer border of 131m). 
Regarding claim 14, Youn discloses wherein the plurality of first test pins disposed in the first test pin region and the plurality of third test pins disposed in the second test pin region are not bonded to the outer border (FIG 1 & 3; the test pins on page buffer 132 coming from 140 are not bonded to the outer border of 131m). 
Regarding claim 15, Youn discloses a test operation method of a memory device, the test operation method comprising: providing a memory device including an interface circuit and a semiconductor memory connected to the interface circuit(FIG 1; 100 comprising memory 131 and page buffer e.g., interface 132 packed together in 130  of 100); receiving a test command corresponding to a test operation of the 48interface circuit to be performed by the interface circuit(FIG 1 & 4; [0019-0021] test command e.g., TDATA_IN loaded  to be performed by 132 e.g., Steps 1000-1100); performing a blocking operation to block signal transmission to the semiconductor memory from the interface circuit(FIG 4; [0036-0037]; discloses shorten an external interface .inhibit) ; and performing the test operation of the interface circuit in response to 5the test command(FIG 4;S1300).
Regarding claim 16, Youn discloses wherein the test command includes an address corresponding to the interface circuit (FIG 1 & 3; Add e.g., line two way communication between 140 and 132.)
Regarding claim 17, Youn discloses wherein the interface circuit receives signals through a plurality of test pins during the test operation and outputs signals generated according to a result of the test operation through the plurality test pins to an outside (FIG 3-4; [0032 & 0039] discloses test data patterns stored in respective sectors loaded on page buffer 132 at each sectors e.g., pins coming from 140 and a test result S1500 test result TDATA_OUT).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Choi et al (US20180233184 FIG 1 interface 113 and memory 111 in one region; FIG 3 data pins of 113 and pins of 111 in two way communications), Lin et al (US20150214172 FIG 1; ball pads/mapping) & Jeong et al (US20020069381 FIG 1; [0041] discloses data I/O pins IOi). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.